DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on May 23, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on May 23, 2022, regarding the allowability of the current Application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Election/Restrictions
4.	Claims 1-6, 8-10, 12-17 and 19-20 are allowable. The restriction requirement between species A-K, as set forth in the Office action mailed on November 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Claim 11, directed to a previously non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Eric A. Bomkamp on May 27, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Claim 1, change lines 22-26 to:
“wherein, in the cross sectional view, the first film includes a portion that extends uninterrupted from the first light shielding wall to the third light shielding wall, and
wherein, in the cross sectional view, the second film includes a portion that extends uninterrupted from the second light shielding wall to the fourth light shielding wall”

Claim 12, change lines 23-27 to:
“wherein, in the cross sectional view, the first film includes a portion that extends uninterrupted from the first light shielding wall to the third light shielding wall, and
wherein, in the cross sectional view, the second film includes a portion that extends uninterrupted from the second light shielding wall to the fourth light shielding wall”

Allowable Subject Matter
6.	Claims 1-6, 8-17 and 19-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance; the prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “wherein, in the cross sectional view, the first film includes a portion that extends uninterrupted from the first light shielding wall to the third light shielding wall, and wherein, in the cross sectional view, the second film includes a portion that extends uninterrupted from the second light shielding wall to the fourth light shielding wall” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 12, “wherein, in the cross sectional view, the first film includes a portion that extends uninterrupted from the first light shielding wall to the third light shielding wall, and wherein, in the cross sectional view, the second film includes a portion that extends uninterrupted from the second light shielding wall to the fourth light shielding wall” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 12 incorporate allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818